J-S36044-21


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                 Appellee               :
                                        :
                  v.                    :
                                        :
ROBERT SHABAZZ-DAVIS,                   :
                                        :
                  Appellant             :          No. 51 EDA 2020

      Appeal from the Judgment of Sentence Entered October 25, 2019
           in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0007330-2013

BEFORE: LAZARUS, J., KING, J., AND COLINS, J.*:

MEMORANDUM BY COLINS, J.:                       FILED JANUARY 03, 2022

      Appellant, Robert Shabazz-Davis, appeals from the judgment of

sentence of an aggregate term of 38 years’ to life imprisonment imposed upon

his resentencing. After review, we affirm.

      The resentencing court set forth the factual and procedural background

as follows:

             On May 28, 2012, at approximately 2:13pm, police officers
      from the 22nd District responded to a radio call of a shooting at
      1732 Ridge Avenue, Philadelphia, Pennsylvania, 19130. Upon
      arrival, officers found decedent Antwan Pack lying in a pool of
      blood on the floor inside the Sunshine Laundromat. Police Officer
      Joseph Kocher observed that decedent was in critical condition
      with multiple gunshot wounds to the back. Eyewitness Jeffry
      Noble helped police officers place Mr. Pack into a police wagon.
      Mr. Noble and Officer Kocher rode in the back of the wagon with
      decedent as he was transported to Hahnemann Hospital. Mr.
      Noble testified that en route to the hospital, Mr. Pack stated
      someone named “Rob from Highland” had shot him. Officer
      Kocher also testified that on the way to the hospital, Mr. Pack
      identified the male that shot him as “Rob.” Mr. Pack was admitted


*Retired Senior Judge assigned to the Superior Court.
J-S36044-21


        to Hahnemann Hospital and was taken into surgery, at around
        3:00pm, in an attempt to save his life, but he was pronounced
        dead at 7:39pm. The autopsy report showed decedent had been
        shot twice in the back and suffered devasting injuries including
        fractures to his vertebrae, which rendered him paralyzed, and
        lacerations of his liver, left lung, and right lung, which prevented
        him from breathing and ultimately caused his death. Six fired
        cartridge casings and one projectile were recovered from the
        scene of the crime.

               Eyewitness Antwyne Askew and Marcus Pough testified at
        trial about events that took place the day decedent was shot and
        killed. On June 16, 2012, Mr. Askew gave an interview to
        homicide detectives wherein he stated that while standing on the
        corner of Vineyard Street and Ridge Avenue, on May 28, 2012, he
        observed a male on a bicycle brandish a weapon. Seconds later,
        he heard gunshots. Looking the direction of the gunshots he
        observed, the male on the bicycle known to him as “Rob,” shooting
        at decedent. Mr. Askew identified “Rob” as [Appellant] from a
        photographic array.

Resentencing Court Opinion, 4/15/21, at 3-4 (citations to the record and some

quotation marks omitted).

        Appellant was about three weeks shy of his seventeenth birthday at the

time of the incident. On January 28, 2013, he was arrested and charged with

murder and related offenses based on the foregoing. On October 29, 2014, a

jury convicted Appellant of first-degree murder and firearms not to be carried

without a license.1 On March 13, 2015, the trial court sentenced Appellant to

life imprisonment without the possibility of parole (LWOP) on the homicide

conviction and a consecutive term of 3 ½ to 7 years’ imprisonment on the

firearms offense.




1   The remaining charges were nolle prossed.

                                       -2-
J-S36044-21


        Although this Court affirmed his judgment of sentence on May 8, 2017,

our Supreme Court vacated and remanded to this Court for reconsideration in

light of our Supreme Court’s decision in Commonwealth v. Batts, 163 A.3d

410 (Pa. 2017) (Batts II).2 Commonwealth v. Shabazz-Davis, 161 A.3d

1000 (Pa. Super. 2017), vacated by 172 A.3d 1112 (Pa. 2017).

        On remand, this Court concluded that “the reasons the trial court

provided prior to imposing the judgment of sentence of life imprisonment

without the possibility of parole upon Appellant were insufficient to show that

it ‘reach[ed] a conclusion, supported by competent evidence, that [Appellant]

will   forever   be   incorrigible,   without   any   hope   for   rehabilitation.’”

Commonwealth v. Shabazz-Davis, 183 A.3d 1091 (Pa. Super. 2018)

(unpublished memorandum) (brackets in original).         Accordingly, this Court

held Appellant’s sentence was illegal and remanded to the trial court for

resentencing in light of Batts II. Id.

        Pursuant to this Court’s remand order and in compliance with Batts II,

the trial court conducted a resentencing hearing on October 25, 2019. That

same day, the court resentenced Appellant to 38 years’ to life imprisonment

on the first degree murder conviction and a concurrent term of 3 ½ to 7 years’

imprisonment on the firearms offense.




2   We discuss Batts II infra.

                                        -3-
J-S36044-21


      This timely filed appeal followed.3 Both Appellant and the resentencing

court complied with Pa.R.A.P. 1925.4

      On appeal, Appellant challenges the discretionary aspects of his

sentence.5 Appellant raises the following issue:

      I. Did the [resentencing] court abuse its discretion               in
         resentencing Appellant to 38 years to life imprisonment?

Appellant’s   Brief   at   5   (suggested   answer   omitted   and   unnecessary

capitalization omitted).

      A challenge to discretionary aspects of a sentence does not entitle
      an appellant to review as a matter of right. Rather, before this
      Court can address such a discretionary challenge, an appellant
      must comply with the following requirements:

      An appellant challenging the discretionary aspects of his sentence
      must invoke the Superior Court’s jurisdiction on appeal by
      satisfying a four-part test: (1) whether appellant has filed a timely
      notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether the
      issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 2119(f); (3)

3 On April 13, 2020, this Court remanded for the court to conduct a hearing
pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). The
resentencing court indicated in its opinion that it conducted a hearing on
January 11, 2021, at which time Appellant withdrew his request to proceed
pro se. Resentencing Court Opinion, 4/15/21, at 2-3 n.5.

4The resentencing judge has since retired. The Honorable Diana L. Anhalt
authored the Rule 1925(a) opinion.

5 To the extent the resentencing court analyzed a constitutional challenge to
Appellant’s sentence in its opinion, Appellant makes clear in his brief that he
“is not challenging the constitutionality of the statute in this appeal as it has
already been upheld; rather Appellant is solely raising a challenge to the
discretionary aspects of his sentence.” Appellant’s Brief at 8 n.1; see also
Resentencing Court Opinion, 4/15/21, at 4-6. While Appellant’s brief does not
specify to which statute he refers, we presume he is referring to 18 Pa.C.S.
§ 1102.1.

                                       -4-
J-S36044-21


      whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code.

Commonwealth v. Moye, --- A.3d ---, 1304 WDA 2020, 2021 WL 5407673,

at *6 (Pa. Super. Nov. 19, 2021). (quotation and citations omitted).

      Appellant filed a timely notice of appeal and included in his brief a Rule

2119(f) statement. Appellant argues in his Rule 2119(f) statement that the

resentencing court failed “to properly consider sentencing factors enumerated

in 42 Pa.C.S. [§] 9721, and not fully accounting for mitigation evidence.”

Appellant’s Brief at 4.   He also argues that we may exercise discretionary

review because “this excessive sentence [was] based solely on the seriousness

of the offense” and the resentencing court failed “to consider relevant

sentencing factors.” Id. However, Appellant failed to preserve the issue at

resentencing or in a post-sentence motion.          See N.T. (Resentencing),

10/25/19, at 49-50 (court advising Appellant of his post-sentencing rights).

      By way of background, Appellant was represented by Richard T. Bobbe,

III, Esquire, at trial and sentencing, on direct appeal, and at resentencing.

After resentencing, Attorney Bobbe did not seek reconsideration of Appellant’s

sentence or file any post-sentence motions on Appellant’s behalf, but he filed

the instant notice of appeal on November 25, 2019.         While the record is

unclear as to why, on January 13, 2020, the trial court removed Attorney

Bobbe as counsel and appointed Gina Amoriello, Esquire.




                                     -5-
J-S36044-21


      Shortly thereafter, on February 3, 2020, Attorney Amoriello filed in this

Court an application for remand to permit the filing of a post-sentence motion

challenging the sentence, explaining that it is the only issue raised on appeal

and was not properly preserved by prior counsel. Application for Remand,

2/3/20, at 1-2.

      This Court denied the application for remand “without prejudice to the

Appellant’s right to again raise the issues in the application before the panel

of this Court assigned to decide the merits of the appeal by either refiling the

application in writing once the case has been assigned to a panel or by raising

the issues in the Appellant’s brief.” Order, 2/21/20. However, Appellant failed

to raise the issue again in an application before this merits panel or in his

brief. Thus, Appellant has waived his challenge to the discretionary aspects

of his sentence. See Pa.R.Crim.P. 720(A)(1); Commonwealth v. Cartrette,

83 A.3d 1030, 1042 (Pa. Super. 2013) (en banc) (stating “issues challenging

the discretionary aspects of a sentence must be raised in a post-sentence

motion or by presenting the claim to the trial court during the sentencing

proceedings. Absent such efforts, an objection to a discretionary aspect of a

sentence is waived”) (citation omitted).

      In any event, even if Appellant had preserved the claim, he would not

be entitled to relief. In examining whether Appellant has raised a substantial

question that his sentence is not appropriate under the Sentencing Code, we

are mindful of the following:



                                     -6-
J-S36044-21


      A substantial question exists where the appellant sets forth a
      plausible argument that the sentence violated a provision of the
      [S]entencing [C]ode or is contrary to the fundamental norms of
      the sentencing process. On appeal, a defendant must provide, in
      writing, a statement specifying the following: (1) where his or her
      sentence falls in the Sentencing Guidelines, (2) what provision of
      the Sentencing Code has been violated, (3) what fundamental
      norm the sentence violated, and (4) the manner in which it
      violated the norm.

Moye, 2021 WL 5407673, at *7 (citations and quotation marks omitted).

      As detailed above, Appellant claims in his Rule 2119(f) statement that

the court imposed an excessive sentence, failed to consider mitigating factors,

and did not properly apply the statutory factors set forth in 42 Pa.C.S.

§ 9721(b). See Appellant’s Brief at 4. Therefore, assuming Appellant had

properly preserved this issue, we would conclude he raised a substantial

question.   See Moye, 2021 WL 5407673, at *7 (holding Moye raised a

substantial question where he claimed the court imposed an excessive

sentence of 50 years’ to life imprisonment, failed to consider mitigating

factors, and did not properly apply the statutory factors in 18 Pa.C.S.

§ 1102.1(d) and 42 Pa.C.S. § 9721(b)) (citing Commonwealth v. Perry, 883

A.2d 599, 602 (Pa. Super. 2005) (excessive sentencing claim made in

conjunction with assertion that court did not consider mitigating factors may

raise substantial question) and Commonwealth v. Mouzon, 571 Pa. 419,

812 A.2d 617, 625-26 (2002) (claim of excessive sentence, even within

statutory limits, may raise substantial question)).




                                     -7-
J-S36044-21


      Our standard of review regarding challenges to the discretionary aspects

of sentencing is well-settled:

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill-will, or
      arrived at a manifestly unreasonable decision.

             A sentencing court abuses its discretion when it considers
      the criminal act, but not the criminal himself. The Sentencing Code
      prescribes individualized sentencing by requiring the sentencing
      court to consider the protection of the public, the gravity of the
      offense in relation to its impact on the victim and the community,
      and the rehabilitative needs of the defendant, and prohibiting a
      sentence of total confinement without consideration of “the nature
      and circumstances of the crime and the history, character, and
      condition of the defendant[.]” 42 Pa.C.S. § 9725.

            The rationale behind such broad discretion and our
      deferential standard of appellate review is that the sentencing
      court is in the best position to determine the proper penalty for a
      particular offense based upon an evaluation of the individual
      circumstances before it.

Moye, 2021 WL 5407673 at *7 (some citations, quotation marks, and

brackets omitted).

      By way of background, we have explained the following:

      In Miller [v. Alabama, 567 U.S. 460, 132 S.Ct. 2455 (2012)],
      the United States Supreme Court held that statutory schemes
      such as Pennsylvania’s, which imposed mandatory LWOP for
      certain homicide convictions, constituted cruel and unusual
      punishment when applied to juvenile homicide offenders. 567 U.S.
      at 469, 132 S.Ct. 2455. In doing so, the Court reaffirmed the
      principle “that children are constitutionally different from adults
      for purposes of sentencing. Because juveniles have diminished
      culpability and greater prospects for reform, [] they are less

                                     -8-
J-S36044-21


     deserving of the most severe punishments.” Id. (internal
     quotation marks and citation omitted).

                                    ***

     Pennsylvania’s General Assembly responded to Miller by enacting
     a new sentencing statute for juveniles convicted of first-degree
     murder after June 24, 2012. 18 Pa.C.S. § 1102.1(a). See 2012
     P.L 1655. Section 1102.1(a) provides that an individual convicted
     of first-degree murder after June 24, 2012, who was under the
     age of 18 but over the age of 15 at the time of the offense, “shall
     be sentenced to a term of life imprisonment without parole, or a
     term of imprisonment, the minimum of which shall be at least 35
     years to life.” 18 Pa.C.S. § 1102.1(a)(1). When determining
     whether to impose a sentence of LWOP on a juvenile convicted of
     murder, section 1102.1 requires a court to consider and make
     findings on the record regarding “the [a]ge-related characteristics
     of the defendant,” including:

           (i) Age.

           (ii) Mental capacity.

           (iii) Maturity.

           (iv) The degree of criminal sophistication exhibited by the
           defendant.

           (v) The nature and extent of any prior delinquent or criminal
           history, including the success or failure of any previous
           attempts by the court to rehabilitate the defendant.

           (vi) Probation or institutional reports.

           (vii) Other relevant factors.

     18 Pa.C.S. § 1102.1(d)(7)(i-vii).

Moye, 2021 WL 5407673, at *2 & n.10-11 (some citation formatting altered).

     In Batts II, our Supreme Court required additional safeguards beyond

those set forth in subsection 1102.1:



                                     -9-
J-S36044-21


          [T]o effectuate the mandate of Miller and
          Montgomery [v. Louisiana, 577 U.S. 190, 136 S.Ct.
          718, 193 L.Ed.2d 599 (2016)], procedural safeguards
          are required to ensure that life-without-parole
          sentences are meted out only to “the rarest of juvenile
          offenders”      whose    crimes  reflect  “permanent
          incorrigibility,”   “irreparable   corruption”     and
          “irretrievable depravity,” as required by Miller and
          Montgomery…. [W]e recognize a presumption
          against the imposition of a sentence of life
          without parole for a juvenile offender. To rebut
          the presumption, the Commonwealth bears the
          burden of proving, beyond a reasonable doubt,
          that the juvenile offender is incapable of
          rehabilitation.

     Batts II, supra at 415-16 (emphasis added).

                                   ***

     Batts II was recently abrogated by the United States Supreme
     Court in Jones v. Mississippi, --- U.S. ---, 141 S. Ct. 1307, 209
     L.Ed.2d 390 (2021). The Jones Court confirmed that mandatory
     sentences of life without the possibility for juvenile offenders
     violate the cruel and unusual punishment clause of the Eighth
     Amendment of the United States Constitution, but the Court held
     that sentencing schemes that allow the discretionary imposition of
     life sentences pass constitutional muster and need not require a
     separate factual finding of permanent incorrigibility before doing
     so. Jones, supra at 1311. As this Court en banc recently
     explained in Commonwealth v. DeJesus, 2021 PA Super 213, -
     -- A.3d --- (2021):

          [Jones] reiterated the principle that a LWOP sentence
          for a juvenile homicide offender meets the
          requirements of the Eighth Amendment so long as the
          sentence is part of a sentencing scheme in which the
          sentencer has the discretion to impose a sentence less
          than LWOP. [Jones, supra] at 1311. In addition, the
          sentencing scheme only requires the sentencer to
          consider the juvenile homicide offender’s “youth and
          attendant characteristics” to meet the requirements
          of the Eighth Amendment. Id. at 1314 (quoting
          Miller, 567 U.S. at 483 [132 S.Ct. 2455]). The U.S.

                                   - 10 -
J-S36044-21


            Supreme Court also rejected the need for the
            sentencer to make “an on-the-record sentencing
            explanation with an implicit finding of permanent
            incorrigibility” to be legal under the Eighth
            Amendment. Id. at 1319…. In Batts II, our Supreme
            Court interpreted the Eighth Amendment as
            [requiring] a sentencing court that imposes a LWOP
            sentence [to] make a finding, supported by competent
            evidence, of “permanent incorrigibility,” a standard
            much higher than the requirement that the sentencing
            court consider a “juvenile’s youth and attendant
            characteristics.” Since “[i]t is beyond cavil that
            [Pennsylvania state courts are] bound by the
            determinations of the United States Supreme Court on
            issues of federal law, including the construction and
            interpretation of the federal constitution[,]” Hall v.
            Pa. Bd. of Probation and Parole, [578 Pa. 245],
            851 A.2d 859, 863 (2004), we must analyze this
            appeal based on Jones. In other words, when
            reviewing the legality of a sentencing court’s
            imposition of a LWOP sentence, we may only
            focus on the Jones factors and not those
            espoused in Batts II. We consider the Batts II
            factors as part of the discretionary aspects of
            the LWOP sentence.

      DeJesus, supra at *6-7 (emphasis added).

Moye, 2021 WL 5407673, at *1-2 & n.12.

      In the instant case, the resentencing court chose not to sentence

Appellant to LWOP and thus, we need not review whether the court properly

considered the Jones or Batts II factors.

      As noted above, section 1102.1 of the Crimes Code was enacted in the

wake of Miller and sets forth the sentences to be imposed upon juvenile

offenders who are convicted of first- or second-degree murder on or after June

25, 2012, the date Miller was issued.        Relevant to this case, a juvenile



                                    - 11 -
J-S36044-21


offender convicted of first-degree murder who was under the age of 18 but

was at least 15 years old at the time the offense was committed is subject to

a sentence of a minimum of 35 years’ and a maximum of life imprisonment.

18 Pa.C.S. § 1102.1(a)(1). Section 1102.1 does not prohibit a court from

imposing a minimum sentence greater than provided in the statute. 18 Pa.C.S.

§ 1102.1(e). The statute also sets forth a separate set of factors that a court

must consider when determining whether to sentence a juvenile offender to

LWOP. 18 Pa.C.S. § 1102.1(d). However, in cases such as this, “where the

Commonwealth does not seek a LWOP sentence, the sentencing court should

apply the traditional sentencing considerations under 42 Pa.C.S. § 9721(b) of

the Sentencing Code when fashioning its sentence.”        Commonwealth v.

Summers, 245 A.3d 686, 693 (Pa. Super. 2021) (citing Commonwealth v.

Lekka, 210 A.3d 343, 355 (Pa. Super. 2019) and Batts II, 163 A.3d at 484);

see also N.T. (Resentencing), 10/25/19, at 16, 42-44. In such cases, the

sentencing court is not required to consider the Miller or subsection 1102.1(d)

factors when rendering the sentence. Lekka, 210 A.3d at 355. In sum, the

resentencing court here was required to consider the traditional sentencing

considerations under subsection 9721(b), but was not required to consider the

factors set forth in subsection 1102.1(d).

      Subsection 9721(b) of the Sentencing Code provides that the court shall

fashion a sentence “that is consistent with the protection of the public, the

gravity of the offense as it relates to the impact on the life of the victim and



                                     - 12 -
J-S36044-21


on the community, and the rehabilitative needs of the defendant.” 42 Pa.C.S.

§ 9721(b). On appeal, a sentence that is within the sentencing guidelines will

not be vacated unless it is “clearly unreasonable.” 42 Pa.C.S. § 9781(c). We

consider (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the opportunity of the sentencing court

to observe the defendant, including any presentence investigation; (3) the

findings upon which the sentence was based; and (4) the sentencing

guidelines. 42 Pa.C.S. § 9781(d).

      Our review of the record in this case indicates that, even if Appellant

had preserved his discretionary sentencing challenge, the resentencing court

did not abuse its discretion in sentencing him to an aggregate term of 38

years’ to life imprisonment. The same judge sentenced Appellant at both the

original sentencing and resentencing hearings.     At resentencing, the court

recited the facts of the case and incorporated the entire record from the

original sentencing hearing, including the court’s rationale for then imposing

a LWOP sentence. N.T. (Resentencing), 10/25/19, at 44-45. At the original

sentencing, the court considered the presentence investigation (PSI) report,

Appellant’s mental health evaluation, sentencing guidelines, attorneys’

remarks from both sides, and the witnesses’ testimony at the hearing. Id. at

45. A prior panel of this Court set forth the court’s rationale for imposing the

original sentence as follows:




                                     - 13 -
J-S36044-21


     The sentencing court [] explained to Appellant why it had ordered
     presentence and mental health evaluations to prepare for
     sentencing as follows:

           [O]ver the time that you were awaiting trial, you
           heard from one or more attorneys that our Supreme
           Court decided in Batts that, in essence, children are
           different from adults for purposes of sentence and it
           requires the Court to conduct what’s commonly
           referred to as individualized consideration of
           mitigating circumstances, particularly the defendant’s
           youth, before a sentence of life in prison without the
           possibility of parole can be imposed. That is because
           children lack those qualities that inure to an adult and
           it is their underdeveloped sense of responsibility that
           makes them susceptible to influences and they
           generally have a less fixed character than adults.

           So for that reason, I ordered the various reports and
           set the matter down for sentencing today.

     [N.T. (Sentencing), 3/13/15,] at 7–8.

           Prior to rendering its sentence, the sentencing court heard
     from the victim’s grandmother, aunt, and mother, respectively.
     Id. at 17–24. The sentencing court also was introduced to various
     friends and family members of Appellant all of whom it noted
     obviously “have great love for him.” Id. at 40. The court indicated
     that it had reviewed the presentence investigation report and
     taken into consideration all the required factors including
     Appellant’s need for rehabilitation and society’s need for
     protection and further stated the following:

           I’ve taken into consideration all the factors I’m
           required to, including [Appellant’s] need for
           rehabilitation and society’s need for protection. I’ve
           reviewed the presentence investigation, I’ve reviewed
           the mental health examination, and I have gone over
           the memorandum prepared by the Assistant District
           Attorney.

           With respect to [Appellant’s] chronological age, we
           have referred to him as being sixteen, but he was
           more a seventeen year old than a sixteen year old,

                                    - 14 -
J-S36044-21


          obviously still a year and a month short of reaching
          his majority. But that is to be considered.

          Regarding his level of maturity, he’s now fathered two
          children. His home environment was not the best but
          certainly not the worst. He was co-parented at least
          until his father died by both his mother and his father.

          I’ll say this with some trepidation. I hope it doesn’t
          come back to haunt me. But clearly, men who look
          like me are not in their children’s lives to the degree
          that they should be and that causes problems, in my
          humble opinion.

          There was nothing in the record that suggested that
          [Appellant] was subject to domestic violence, physical
          violence or sexual violence. He was the architect of
          this crime. He bears total responsibility for this crime.
          It was a vicious killing in the light of day, without any
          concern for the fact that somebody might see me and
          tell the authorities who did this.

          Unlike the previous case I referenced,[6] it wasn’t one
          on one, two men face to face. The victim was shot in
          the back for the sin of living in the wrong
          neighborhood by a young man with no underlying
          mental health problems, who has a history of violence
          and demonstrating he was not amenable to
          rehabilitation.[7]

                ______
                [6] The trial court earlier referenced a case

                wherein a young man had fired six shots at
                another in a residential community believing he
                had been cut off. The other individual fired back,
                although no one was killed. N.T. Sentencing,
                3/13/15, at 38.

                [7]Appellant had an extensive history with the
                juvenile justice system which commenced in
                June of 2010 when he had been adjudicated
                delinquent of felony robbery. Two months after
                he was discharged from juvenile supervision on



                                   - 15 -
J-S36044-21


                 March 22, 2012, Appellant committed the
                 instant murder.

           I have heard from the family of the deceased. I’ve
           seen members of [Appellant’s] family array
           themselves here and stand up, and it’s obvious they
           have great love for him.

           Our Supreme Court has said that life in prison for a
           crime committed by a juvenile should be rare. It is
           most unfortunate that this is one of those rare cases.

     Id. at, 3/13/15, at 38–41.

Shabazz-Davis, 161 A.3d 1000, 1006–08, vacated by 172 A.3d 1112 (Pa.

2017).

     At the time of resentencing, Appellant was 24 years old.       The court

considered the Commonwealth’s sentencing memorandum and Appellant’s

mitigation report prepared by the Youth Sentencing Reentry Project (YSRP).

N.T. (Resentencing), 10/25/19, at 6. The offense gravity score (OGS) and

Appellant’s prior record score (PRS), along with the sentencing guidelines of

a standard range sentence of 38 years’ to life imprisonment, were placed on

the record. Id. at 7.

     The court heard defense counsel’s remarks about Appellant’s growth

and maturity in the five years since his original sentencing, how he has

adjusted well to incarceration, his involvement with programming at prison,

his anticipated enrollment in a program through Villanova University to work

toward a bachelor’s degree, and his involvement with YSRP. Id. at 9-10. The

court also heard counsel state the names of about a dozen family and friends



                                   - 16 -
J-S36044-21


present at the hearing in support of Appellant, including his mother, sisters,

and three individuals from YSRP. Id. at 12-13.

      Next, the court heard from Appellant, who apologized to the victim’s

family and his own, expressed sorrow for the murder and pain it caused, and

thanked the court for its support and the opportunity for resentencing. Id. at

15-16.

      Finally, the court heard the Commonwealth read five victim impact

statements and list the names of about a dozen individuals present at

resentencing in support of Mr. Pack, and it heard testimony from five members

of Mr. Pack’s family, including his mother. Id. at 17-42.

      Contrary to Appellant’s assertion that the court did not fully account for

mitigating factors, the court explicitly stated that it had considered Appellant’s

mitigation report. Id. at 45-46. The court further stated that it had given

due consideration to the required minimum period of incarceration consistent

with the protection of society, the gravity of the offense, and Appellant’s need

for rehabilitation.   Id. at 45. The court also specified that it had duly

considered the sentencing guidelines, Appellant’s character and history, and

underlying facts of “this heinous homicide.” Id. The court also considered

the Commonwealth’s sentencing memorandum and controlling case law,

noting it did not want resentencing to result in an appellate court’s remand

for another sentencing hearing that would “put the family through this a third




                                     - 17 -
J-S36044-21


time.” Id. at 46. The court remarked that it had “seen absolutely no remorse

on the face of” Appellant. Id. at 46. The court continued:

             It troubles me, but I also know that both the United States
      Supreme Court and the Pennsylvania Supreme Court have taken
      into consideration when Miller v. Alabama was decided and
      Commonwealth v. Batts was decided that there are social
      scientists, medical doctors, and the like who have much greater
      insight into the minds of juveniles than I do, so I adopt those
      positions and factor in the same when I impose a sentence,
      especially sentences in cases such as this.

N.T. (Resentencing), 10/25/19, at 46-47. Finally, the court recommended, as

defense counsel had requested, that Appellant be incarcerated at a particular

prison to be close to his two small children. Id. at 47; see also id. at 10.

      We discern no abuse of discretion by the resentencing court.          The

sentence was not excessive or “clearly unreasonable” as the court sentenced

Appellant to a standard range sentence, properly considered the relevant

statutory factors, and stated on the record sufficient reasons for the sentence.

Thus, even if Appellant had preserved his discretionary aspects of sentencing

claim, it would not serve as a basis for relief.

      Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary
Date: 1/3/2022

                                      - 18 -